Citation Nr: 0521294	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-26 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include ear, headache, and dizziness disorders.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for statis dermatitis 
secondary to exposure to ionizing radiation or exposure to 
herbicides.

4.  Entitlement to service connection for cataracts secondary 
to exposure to ionizing radiation or exposure to herbicides.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
June 1955 to May 1959.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 RO decision which, in pertinent part, denied 
service connection for the conditions claimed above.  In 
November 2003, the veteran testified at a hearing at the RO.  
In April 2005, the veteran testified before the undersigned 
member of the Board at a hearing in Washington D.C.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claims for service connection.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

Additionally, the Board notes that at his April 2005 hearing 
before the Board, the veteran raised a new claim for service 
connection for a left foot fracture.  As this matter has not 
been previously considered by the RO, it is hereby referred 
to the RO for initial adjudication.



REMAND

The veteran seeks service connection for residuals of a head 
injury, to include ear, headache, and dizziness disorders; 
PTSD; statis dermatitis secondary to exposure to ionizing 
radiation or exposure to herbicides; and cataracts secondary 
to exposure to ionizing radiation or exposure to herbicides.

Upon review of the claims file, the Board notes that VA 
outpatient treatment records indicate that the veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits, and the veteran has also asserted that he is in 
receipt of such disability benefits at his April 2005 hearing 
before the Board.  However, VA is not in possession of the 
veteran's SSA records.  VA must obtain these records prior to 
any further adjudication.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187-88 (2002) (possibility that SSA records could 
contain relevant evidence, including medical opinions as to 
the etiology of a disease or injury, cannot be foreclosed 
absent a review of those records).  Additionally, any updated 
treatment records should also be obtained.

Accordingly, this matter is hereby REMANDED for the following 
actions: 

1.  Ask the veteran to identify all 
sources of VA and non-VA treatment for 
the claimed conditions from the time of 
his separation from service in 1959 to 
the present.  Obtain copies of the 
related medical records which are not 
already associated with the claims file.

2.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding disability 
benefits, as well as copies of all 
related SSA decisions.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed necessary, 
readjudicate the claims for service 
connection in light of all pertinent 
evidence and legal authority, to 
specifically include all evidence 
submitted since the supplemental 
statement of the case.

4.  If any benefit sought on appeal 
remains denied, furnish the veteran and 
his representative a supplemental 
statement of the case and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


